Van Brunt, P. J.
I concur in the result. It is apparent from a reading of the will in question, whether the subject-matter of the trust is to be considered as real or personal estate, the trust is to continue, as to the whole of the estate, as long as any of the children remain minors, because, if the youngest son dies before attaining the age of 21 years, and during the minority of the other children or any of them, the trust for the others continues until all the minorities of the sons cease, and after that the final distribution of the estate is dependent upon the life of a sister. Thus, if Daniel should die during his minority, and before James, William, and Hugh had become of age, the trust must continue during the minority of each of these, or until all had died during minority or had attained their majority, and also until the death of one of the daughters, before distribution could be had of any part of the estate. It might happen, therefore, that five lives must terminate before distribution,—a clear violation of the statute.